UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1627


BARBARA LINDSEY CURRY,

                      Plaintiff – Appellant,

          v.

NANCY A. BERRYHILL,      COMMISSIONER    OF   THE   SOCIAL    SECURITY
ADMINISTRATION,

                      Defendant – Appellee,

          and

J. HEINBOCKEI; ADAM STEIFER; BRIAN M. RICCI; OFFICE                   OF
DISABILITY ADJUDICATION AND REVIEW; FIONA LAZIMI,

                      Defendants,

          and

SOCIAL SECURITY ADMINISTRATION,

                      Party-in-Interest.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cv-00698-CCE-LPA)


Submitted:   March 14, 2017                    Decided:      March 16, 2017


Before FLOYD and    HARRIS,    Circuit    Judges,    and     DAVIS,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Barbara Lindsey Curry, Appellant Pro Se. Robert Drum, Special
Assistant United States Attorney, Philadelphia, Pennsylvania,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Barbara Lindsey Curry appeals the district court’s order

adopting the magistrate judge’s report and recommendation and

affirming the Social Security Administration’s decision to deny

Curry disability benefits.   On appeal, we confine our review to

the issues raised in the Appellant’s brief.        See 4th Cir. R.

34(b).   Because Curry’s informal brief does not challenge the

basis for the district court’s disposition, Curry has forfeited

appellate review of the court’s order.       Accordingly, we affirm

the district court’s judgment.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                 3